SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 23, 2013 First Financial Northwest, Inc. (Exact name of registrant as specified in its charter) Washington 001-3365 26-0610707 State or other jurisdiction of incorporation Commission File Number (I.R.S. Employer Identification No.) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (425) 255-4400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02 Results of Operations and Financial Condition On July 23, 2013, First Financial Northwest, Inc. issued its earnings release for the quarter ended June 30, 2013. A copy of the earnings release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release dated July 23, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FINANCIAL NORTHWEST, INC. DATE: July 23, 2013 By:/s/Kari Stenslie Kari Stenslie Chief Financial Officer 3
